DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the remarks and amendments received on 22 February 2022. Claims 1-12, 16-18 are pending. Claims 9-12 are withdrawn as non-elected. Claims 13-15 are cancelled. Claims 16-18 are newly added. Claims 1, 2, 4, 6, 7, & 9 are amended.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2006/0214335 to Brian Cox (‘335 hereafter)
Regarding claim 1, ‘335 teaches an apparatus comprising: a container to contain a particulate material ( Fig 10 item 530); a conditioning assembly having a porous membrane having a plurality of pores and a drain opening wherein the conditioning assembly is positioned beneath the container and wherein the particulate material contained in the container is to flow through the drain opening to exit the container (FIG 10 item 544); and a controller to: identify a property of the particulate material contained in the container (paragraph 0044); determine, based upon the identified property of the particulate material, a parameter of a supply of gas to be fed into the conditioning assembly (paragraph 0044); and set  a gas supply mechanism to supply the gas at the determined parameter into the conditioning assembly when the apparatus is in use, wherein the gas is to permeate through the porous membrane to condition the particulate material when the particulate material is contained in the container (paragraph 0044).  
Regarding claim 2, ‘335 teaches the apparatus wherein the container contains the particulate material and the controller is further to identify a level of the particulate material in the container and wherein the property of the particulate material is the level of the particulate material in the container (FIG 10 item 534).
 Regarding claim 4, ‘335 teaches the apparatus wherein the conditioning assembly comprises a bed, and wherein a space exists between the bed and the porous membrane (FIG 10 item 544), and wherein the controller is further to: receive an indication of a detected pressure level inside the space between the bed and the porous membrane; and identify the level of the particulate material from the detected pressure level inside the space (paragraph 070).
Regarding claim 5, ‘335 teaches the apparatus wherein the identified property of the particulate material is a type of the particulate material (paragraph 0070).
Regarding claim 6, ‘335 teaches the apparatus wherein the controller is to: access information pertaining to the particulate material stored on a chip corresponding to the particulate material; and identify the type of the particulate material from the accessed information (paragraph 0002).
Regarding claim 7, ‘335 teaches the apparatus wherein the controller is to: access a database that includes data correlating a plurality of particulate material properties and gas supply parameters; and determine the parameter of the supply of gas from the accessed database (paragraph 0002).
Regarding claim 8, ‘335 teaches the apparatus wherein the parameter comprises gas type, gas supply velocity, gas supply volume flow rate, gas temperature, gas supply moisture content, or combinations thereof (paragraph 0059).  
  Regarding claim 16, ‘335 teaches the apparatus further comprising: a controllable feeder positioned beneath the bed to receive the particulate material that has flowed through the drain opening, wherein the controllable feeder is to control an expulsion of the particulate material (FIG 6 item 378).  
Regarding claim 17, ‘335 teaches the apparatus wherein the determined parameter comprises at least one of gas type, velocity of gas supply, volume flow rate of gas supply, temperature of the gas supply, moisture content of the gas supply, or combinations thereof (paragraph 0059). 
Regarding claim 18, ‘335 teaches an apparatus comprising: a container containing a particulate material: 6a conditioning assembly having a porous membrane positioned beneath the particulate material in the container, the porous membrane having a plurality of pores and a drain opening, wherein the particulate material is to flow through the drain opening to exit the container (FIG 10 items 530 and 544); and a controller to: identify a property of the particulate material contained in the container determine, based upon the identified property of the particulate material, a parameter of a supply of gas to be fed into the conditioning assembly (paragraph 0070); and control a gas supply mechanism to supply the gas at the determined parameter into the conditioning assembly, wherein the gas is to permeate through the porous membrane to condition the particulate material contained in the container (paragraph 0070).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘335 as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2016/0193696 to McFarland et al. (‘696 hereafter).
Regarding claim 3, ‘335 does not teach mass sensing. In the same field of endeavor, powdered material handling and transfer, ‘696 teaches the apparatus wherein the controller is further to: receive an indication of a detected weight of the container; and identify the level of the particulate material from the detected weight of the container (paragraph 0059) for the benefit of assessing the quality of the powdered material. A person having ordinary skill in the art at the time of invention would have been motivated to combine the teachings of ‘335 with those of ‘696 for the benefit of automatically assessing the quality of powdered material.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly identified prior art reference ‘335, cited above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743